35 P.3d 1023 (2001)
333 Or. 35
Tim NESBITT, Petitioner,
v.
Hardy MYERS, Attorney General, State of Oregon, Respondent.
SC S48783
Supreme Court of Oregon, En Banc.
Argued and Submitted October 4, 2001.
Decided November 30, 2001.
Lynn-Marie Crider, Salem, argued the cause and filed the petition for petitioner.
Brendan C. Dunn, Assistant Attorney General, Salem, argued the cause and filed the answering memorandum for respondent. With him on the answering memorandum were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
On petition to review ballot title.
PER CURIAM.
In this ballot title review proceeding, petitioner challenges an aspect of the Attorney General's certified ballot title for a proposed initiative measure that the Secretary of State has denominated as Initiative Petition 83 (2002). We review the Attorney General's certified ballot title to determine whether it substantially complies with the requirements of ORS 250.035(2)(a) to (d). See ORS 250.085(5) (setting out standard of review).
Petitioner challenges the "no" vote result statement in the Attorney General's certified ballot title. We have considered petitioner's arguments and determine that they are not well taken. Accordingly, we certify to the Secretary of State the following ballot title for the proposed measure:

AMENDS CONSTITUTION: PROHIBITS ESTABLISHING, EXPANDING INMATE WORK PROGRAMS DISPLACING, SIGNIFICANTLY REDUCING OPPORTUNITIES FOR PRIVATE ENTERPRISES, NON INMATE WORKERS
RESULT OF "YES" VOTE: "Yes" vote prohibits establishing, expanding inmate work programs displacing, significantly reducing: opportunities for pre-existing private enterprises or non-inmate workers; government, nonprofit programs employing developmentally-disabled.
RESULT OF "NO" VOTE: "No" vote retains laws granting corrections director discretion to establish, expand inmate work programs displacing, significantly reducing: pre-existing private enterprises' opportunities; programs employing developmentally-disabled.
SUMMARY: Amends constitution. Constitution currently requires inmate work programs for state corrections institutions. Constitution currently instructs the corrections director to avoid, but grants director discretion to establish or expand, inmate work programs that would: provide goods or services to the private sector and displace or significantly reduce opportunities for pre-existing private enterprises; or displace or significantly reduce government or nonprofit programs that employ developmentally-disabled persons. Measure prohibits director, cities, and counties from establishing or expanding inmate work programs that would: provide goods or services to the private sector and displace or significantly reduce opportunities for preexisting private enterprises; or displace or significantly reduce either non-inmate workers' work opportunities or government or nonprofit programs that employ developmentally-disabled persons. Others provisions.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(11).